DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,797,157 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method for fabricating semiconductor device, comprising:
forming a gate structure on a substrate;
forming a polymer block on a comer between the gate structure and the substrate, wherein the polymer block comprises fluorine, bromide, or silicon;
performing an oxidation process to form a first seal layer on sidewalls of the gate structure; and
forming a source/drain region adjacent to two sides of the gate structure.

	Claim 8 recites the structured formed by the method above including all relevant limitations.

US PG Pub 2016/0163815 ("Hoentschel"), US PG Pub 2016/0111543 ("Fang"), US PG Pub 2012/0025328 ("Luo"), US PG Pub 2009/0212376 ("Adkisson"), US PG Pub 2007/0267678 ("Lo"), US 

US PG Pub 2013/0277686 ("Liu") is an example, in the art, of a gate stack having a sidewall spacer that may be comprised of a polymer material [0034]. However, this spacer could not be labeled as a "block" as defined by Applicant in both the specification and drawings of the pending application. Based on these, Examiner considers a "block" to be a spacer having significantly smaller dimensions than the adjacent "first spacer". The references listed in the prior paragraph are examples of such. Neither Liu nor the references listed above suggest the specific use of a polymer material in a manner as claimed by Applicant.

A search of other relevant references does not show Applicant's method and invention to be obvious or anticipated. Claims 2-7 and 9-14 depend on Claims 1 and 8, respectively, and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818